                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 201:
 This document relates to:
                                                    ORDER RE MOTION TO EXCLUDE
 ALL ACTIONS                                        TESTIMONY OF DR. SAWYER

                                                    Re: Dkt. Nos. 8010, 8572, 8573

       The bulk of Monsanto’s motions to exclude testimony from Sawyer is moot, because the

plaintiffs have clarified that Sawyer does not intend to offer many of the opinions to which

Monsanto objects. For example, the plaintiffs clarify that Sawyer will not offer an opinion on

general causation, nor will he offer a differential diagnosis opinion as to any individual plaintiff.

       The plaintiffs assert that Sawyer should nonetheless be permitted to opine that a

plaintiff’s “exposure to Roundup was sufficient to cause NHL.” Thus, this aspect of Monsanto’s

motions is not moot. Because Sawyer will not offer an opinion on general causation or

differential diagnosis, it follows that he may not opine that a plaintiff’s “exposure to Roundup

was sufficient to cause NHL.” On the other hand, to the extent Sawyer has offered an opinion on

a particular plaintiff’s level of exposure or rate of absorption, it would be permissible for that

plaintiff’s counsel to ask Sawyer to assume that a particular exposure or absorption level creates

an NHL risk based on other experts’ testimony, and then asked if the particular plaintiff

exceeded that exposure or absorption level.
       IT IS SO ORDERED.

Dated: January 22, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
